 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JARON LUCIEN,                                       No. 2:16-cv-2595 WBS DB P
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    WOODEN,
15                        Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff alleges he was subjected to cruel and unusual

19   punishment when he was forced to sit in a holding cage until he urinated for urinalysis testing.

20   On February 5, 2019, defendant filed a motion for summary judgment. On March 15, 2019, when

21   plaintiff had not filed an opposition, or anything for that matter, the court ordered plaintiff to file

22   an opposition within twenty days. (ECF No. 45.) The court warned plaintiff that if he failed to

23   file an opposition, this court would recommend dismissal of this action.

24          On April 8, 2019, plaintiff requested an extension of time to file an opposition. The court

25   granted plaintiff a 45-day extension of time from the date of the order, April 11, 2019. (ECF No.

26   47.) Those forty-five days have passed and plaintiff has not filed an opposition to the summary

27   judgment motion or otherwise responded to the court’s April 11 order.

28   ////
                                                         1
 1             Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed for

 2   plaintiff’s failure to prosecute and failure to comply with court orders. See E.D. Cal. R. 110; Fed.

 3   R. Civ. P. 41.

 4             These findings and recommendations will be submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, either party may file written

 7   objections with the court. The document should be captioned “Objections to Magistrate Judge's

 8   Findings and Recommendations.” The parties are advised that failure to file objections within the

 9   specified time may result in waiver of the right to appeal the district court’s order. Martinez v.

10   Ylst, 951 F.2d 1153 (9th Cir. 1991).

11   Dated: June 10, 2019

12

13

14

15

16

17

18

19

20
21   DLB:9
     DLB1/prisoner-civil rights/luci2595.fta fr
22

23

24

25

26
27

28
                                                        2
